       Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 IN RE: ZOFRAN® (ONDANSETRON)                          MDL No. 1:15-md-02657-FDS
 PRODUCTS LIABILITY LITIGATION
                                                       FILED UNDER SEAL




   NON-PARTY WITNESS APRIL ZAMBELLI-WEINER, PH.D.’S OPPOSITION TO
         GSK’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       Non-Party April Zambelli-Weiner, Ph.D., by and through her undersigned counsel, Eric W.

Gunderson and Davis, Agnor, Rapaport & Skalny, LLC, submits the following points and authorities

in opposition to Defendant GlaxoSmithKline LLC’s (“GSK”) motion seeking to compel Dr.

Zambelli-Weiner to produce certain documents:

                                        I. OVERVIEW

        GSK has moved to compel Dr. Zambelli-Weiner to produce documents in response to

 various documents requests made by GSK in connection with her deposition. However, GSK

 fails to mention to this Court that it never actually served her with a subpoena commanding her

 to produce the documents it now seeks to compel her to produce. Accordingly, in failing to serve

 Dr. Zambelli-Weiner with a subpoena commanding the requested documents GSK has failed to

 comply with the Court’s rules in seeking this document discovery from her, and, thus, there is no

 legal basis for this Court to compel her to produce the requested documents.

        Notwithstanding this lack of legal basis for an order compelling the requested production,

 Dr. Zambelli-Weiner respectfully submits that GSK’s request for an order compelling her to

 produce the requested documents should be denied on its merits. GSK attempts to make the

 argument that the additional documents now being sought from Dr. Zambelli-Weiner are needed
       Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 2 of 17



 to further explore the accusation that she engaged in research fraud in connection with the Zofran

 Study and that the PSC influenced that effort. However, given the subsequent sworn and

 uncontroverted deposition testimony of both Dr. Zambelli-Weiner and her research partner, Dr.

 Russ Kirby, those accusations have proven to be completely unfounded. This Court, then, should

 reject GSK’s continued reliance on these now unfounded and unsubstantiated accusations in its

 effort to compel even more discovery from her and other non-party witnesses.

        In addition, aside from the fact that GSK’s premise for seeking additional documents from

 Dr. Zambelli-Weiner has proven to be unfounded and no longer warrants any further discovery

 from this non-party witness, Dr. Zambelli-Weiner’s stated responses and objections to the

 particular document requests at issue were appropriate and should be upheld.

        For all of these reasons, and as more fully explained below, GSK’s Motion should be

 denied and costs should be awarded to Dr. Zambelli-Weiner.



                                        II. ARGUMENT

       A.       GSK Did Not Serve Dr. Zambelli-Weiner With a Subpoena Commanding
                Production of Any of the Documents It Now Seeks to Compel Her to Produce.

       GSK’s motion to compel is based on the contention that GSK served Dr. Zambelli-Weiner

with document requests in connection with her deposition and that her objections to those requests

are without merit. Yet, GSK fails to point out to this Court the critical fact that it never actually

served her with a subpoena commanding her to produce the documents it now seeks to compel her

to produce. As this Court is likely well-aware, pursuant to Rule 45, in order to command a non-

party witness to produce documents a party must serve that non-party witness with a subpoena

commanding such production. See Fed. R. Civ. P. 45; Greenburg v. United States, 1990 U.S. Dist.

LEXIS 12091 *4 (D. Mass. 1990) (“When seeking document from nonparties, a litigant must
                                                 2
       Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 3 of 17



proceed according to Fed. R. Civ. P. 45 allowing depositions of witnesses.”); see also Highland

Tank & Mfg. Co. v. PS Int’l, Inc., 227 F.R.D. 374, 379 (W.D. Pa. 2005) (“Rule 45 is the only

discovery method whereby information may be obtained from a nonparty to the suit.”); Blazek v.

Capital Recovery Assocs., Inc., 222 F.R.D. 360, 361 (E.D. Wisc. 2004) (“[A]ny person may be

required to produce documents… If the person is not a party to the litigation, the party seeking

such discovery must utilize a subpoena to compel such discovery.”); Cuthbertson v. Excel Indus.,

179 F.R.D. 599, 602 (D. Ka. 1998) (“Generally, the court acquires jurisdiction over non-parties

during the discovery process by the issuance and service of a subpoena upon the person.”). Here,

GSK did not do that.

       On February 8, 2019, prior to the second day of Dr. Zambelli-Weiner’s deposition, GSK

sent her counsel a Notice of Continued Deposition that contained in the body of the Notice 19 new

document requests, along with a general request that any responsive documents be produced by

February 15, 2019 – one week prior to her scheduled deposition on February 22, 2019. (See Email

from Eva Canaan, Esq., dated Feb 8, 2019, attached hereto as Exhibit A). However, no subpoena

accompanied the Notice.     GSK, most likely well-aware of this failure to comply with the

procedural rules, does not even attach to its Motion to Compel the Notice of Deposition, and fails

to even re-state in its Motion the actual document requests that are the subject of its motion. GSK

even titles its motion “Motion to Compel Dr. Zambelli-Weiner to Produce Documents In

Compliance With the Court’s Prior Orders,” yet there are no prior Orders of this Court – not even

a subpoena – that commanded Dr. Zambelli-Weiner to produce the requested documents.

       Suffice to say that in failing to serve Dr. Zambelli-Weiner with a subpoena commanding

the requested documents GSK has failed to comply with the Court’s rules in seeking this document

discovery from Dr. Zambelli-Weiner, and, thus, there is no legal basis for this Court to compel Dr.

                                                3
       Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 4 of 17



Zambelli-Weiner to produce the requested documents. See Harco National Insurance Co. v.

Sleegers Engineering, Inc., 2014 U.S. Dist. LEXIS 150201 at *11-12 (E.D. Mich. 2014) (denying

motion to compel where party did not serve the non-party with a subpoena seeking the requested

discovery); Cuthbertson, 179 F.R.D. at 602 (denying motion to compel where party failed to serve

non-party witness with subpoena thus failing to take necessary steps to assure court’s jurisdiction

over the person). For this reason alone GSK’s Motion to Compel should be denied.

       Moreover, given that Dr. Zambelli-Weiner has had to incur the unnecessary cost of having

to respond to this legally-baseless Motion, she respectfully requests that pursuant to Rule

37(a)(5)(B) GSK be ordered to reimburse her for the costs and attorney’s fees she has incurred in

having to defend and oppose this Motion.

       B.      GSK’s Request for an Order Compelling Dr. Zambelli-Weiner to Produce
               Documents Is Premised on an Accusation of Research Fraud That Has Proven
               Unfounded By Subsequent Deposition Testimony and Is Being Made In the
               Face of Absolutely No Evidence of Any Influence By The PSC on the Zofran
               Study.

       GSK spends a good deal of effort in its supporting memorandum attempting to make the

argument that the additional documents now being sought from Dr. Zambelli-Weiner are needed

to further explore the accusation that she engaged in research fraud in connection with the Zofran

Study and that the PSC influenced that effort (See GSK’s Memo., pp. 6-9). However, given the

subsequent sworn and uncontroverted deposition testimony of both Dr. Zambelli-Wiener and her

research partner, Dr. Russ Kirby, that accusation has proven unfounded. Not only did Dr.

Zambelli-Weiner and Dr. Kirby explain away the particular issues concerning the Zofran Study

that GSK was pointing to as the basis for its accusation of research fraud, but after 14 hours of

questioning of the Study’s authors and having obtained numerous documents from both of them,

there is absolutely no evidence that the PSC had any influence on the Study. Therefore, even if

                                                4
       Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 5 of 17



this Court were to consider GSK’s request to compel Dr. Zambelli-Weiner to produce the

requested documents despite not having served her with a subpoena, Dr. Zambelli-Weiner

respectfully submits that this Court should reject GSK’s continued reliance on these now

unfounded and unsubstantiated accusations in its effort to compel even more discovery from her

and other non-party witnesses.

               1.      GSK’s Continued Accusation of Research Fraud Is Unfounded.

       GSK makes essentially two claims in support of its accusation that the Zofran Study was

the result of improper and unethical research tactics: (1) the medical administration analysis that

served as the basis for the findings that Zofran posed a significantly increased risk of causing birth

defects was an exploratory “post-hoc” analysis; and (2) Dr. Zambelli-Weiner and Dr. Kirby

intentionally withheld from the published study certain preliminary “exonerative” analyses

regarding Zofran and birth defects. During the course of many hours of very direct questioning of

Dr. Zambelli-Weiner and Dr. Kirby regarding both of these issues (in fact questioning on these

two issues took up the vast majority of the time spent deposing these witnesses), both Dr. Zambelli-

Weiner and Dr. Kirby provided uncontroverted explanations for both of these claimed criticisms

of the Study and in doing so explained away any notion of unethical research fraud.

       In particular, as to the claim that medical administration was an improper “post-hoc”

analysis, both Dr. Zambelli-Weiner and Dr. Kirby explained that this method of analysis was

always the primary analyses used for the Zofran Study and was always the primary focus of the

Study. Plaintiffs, in the Memorandum submitted in support of their recently filed Cross-Motion

for Protective Order to Preclude Further Discovery Concerning the Weiner/Kirby Independent

Scientific Study, provided citations and summary of Dr. Zambelli-Weiner’s and Dr. Kirby’s

deposition testimony on this issue (see PEC’s Memo., pp. 11-14), and therefore it is unnecessary

                                                  5
        Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 6 of 17



to re-cite that testimony here. Dr. Zambelli-Weiner incorporates here those citations and the

arguments made by Plaintiffs on this same issue.

         As for the claim that Dr. Zambelli-Weiner and Dr. Kirby withheld certain preliminary

“exonerative” analyses from being included in the published Study, again both explained that (i)

these analyses were part of a larger project and study (the “PISCES” project) and so they were not

central to the research question answered by the Zofran Study; and (ii) they were preliminary, not

reliable, and it would have been improper to include them in the published Study. Again, Plaintiffs

set forth in detail the deposition testimony and explanations provided by both Dr. Zambelli-Weiner

and Dr. Kirby on this issue, and therefore Dr. Zambelli-Weiner simply incorporates herein the

deposition citations and arguments made by Plaintiffs in their supporting Memorandum. (See

PEC’s Memo., pp. 14-21).

         Again, this Court should reject GSK’s continued reliance on the unfounded and

unsubstantiated accusation of research fraud in its effort to compel even more discovery from Dr.

Zambelli-Weiner. 1

                  2.        GSK’s Claim That the PSC Influenced the Study Is Also Unfounded.

         As this Court likely recalls, despite its concerns about giving GSK a “free shot” at attacking


1
   In support of its unsubstantiated claims of research fraud, GSK also misrepresents two matters that concerned Dr.
Zambelli-Weiner’s deposition that warrant clarification here. First, GSK points out that the documents produced by
Dr. Kirby that GSK relies upon in making its unfounded claims were not produced Dr. Zambelli-Weiner at her
deposition, suggesting that Dr. Zambelli-Weiner withheld them from production for some improper reason. However,
when pressed by GSK’s counsel to explain why this was the case given that GSK served her with a document request
seeking all data and analysis relating to the Zofran Study, Dr. Zambelli-Weiner explained that the documents produced
by Dr. Kirby were actually not responsive to that request because they were not related to the published Study – they
were related to the broader PISCES project. (See Zambelli-Weiner Depo., pp. 287:21-289:2, attached to Pl’s Memo
In Support of Cross Motion for Protective Order, Exhibit 5).

Second, GSK suggests that Dr. Zambelli-Weiner gave contradictory testimony concerning whether she ever did any
analysis comparing the risk of birth defects with Zofran to the risk of birth defects with other antiemetics. The fact is,
however, that when initially questioned regarding this comparative analysis GSK’s counsel made it a point to limit
the question just to the Zofran Study, and Dr. Zambelli-Weiner clarified that she never did that analysis in connection
with the Zofran Study – that analysis, which was reflected in the documents Dr. Kirby produced, related to the larger
PISCES project and were not part of the Zofran Study. (See Zambelli-Weiner Depo., pp. 287:21-289:2, Exhibit 5).
                                                            6
           Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 7 of 17



the underlying methodology of the Zofran Study by permitting it to depose the study’s authors, the

Court nonetheless permitted GSK to depose Dr. Zambelli-Weiner regarding her work in

connection with the Zofran Study in order to allow GSK to discover to what extent, if any, the

PSC had influence over the Study by virtue of the consulting relationship one of the PSC firms

had with Dr. Zambelli-Weiner as a consulting expert. The fact is that at this point after 14 hours

of deposition testimony and the production of numerous documents concerning the work that led

up to the Study, there is zero evidence of any influence by the PSC on the Study. In fact, the only

evidence is the opposite – the PSC had no influence whatsoever. Again, the Plaintiffs cited the

deposition testimony and other evidence reflecting the lack of any influence over the Study, and

so Dr. Zambelli-Weiner incorporates those citations and arguments here. (See PEC’s Memo., pp.

8-11). 2

           Therefore, given the uncontroverted evidence in the record, it is plainly improper for GSK

to continue to espouse and rely upon this unfounded claim of influence to seek additional document

discovery. This Court, then, should reject GSK’s continued reliance on this unsubstantiated

accusation in its effort to compel even more discovery from Dr. Zambelli-Weiner.

           C.     Dr. Zambelli-Weiner’s Objections to the Document Requests Are Valid and
                  Should Be Upheld.

            Notwithstanding the fact that GSK’s premise for seeking additional documents from Dr.

Zambelli-Weiner has proven to be unfounded and no longer warrants any further discovery of this

third-party witness, Dr. Zambelli-Weiner’s stated responses and objections to the document

requests at issue were appropriate, complete, and should be upheld.



2
  It is also important to note that Dr. Kirby, who had no consulting relationship with any of the Plaintiff’s law firms,
was the co-author to the Study and fully stands behind the way the Study was designed, conducted, and published.
(See Kirby Depo., pp. 307:17-309:14; 360:21-363:11, attached to Pl’s Memo. In Support of Cross-Motion for
Protective Order as Exhibit 6).
                                                           7
       Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 8 of 17




               1.      Requests That Seek Documents Beyond the Scope of the Court’s
                       January 18, 2019 Order or Are Otherwise Not Proportional to the
                       Needs of the Case.

       On January 18, 2019, this Court ordered that GSK was permitted to depose Dr. Zambelli-

Weiner to discover relevant information involving, but not necessarily limited to, any relationships

she has had with any of the Plaintiff’s counsel and whether any effect such relationships may have

had on her Zofran Study. The Court, however, clearly excluded from this discovery the substance

of any research she conducted not related to Zofran exposure and risk, i.e. the Zofran Study.

Moreover, during the February 1, 2019, conference call with the Court in the middle of Dr.

Zambelli-Weiner’s deposition, the Court instructed the parties that GSK was permitted to explore

“within reasonable bounds” whether any outside influence by Plaintiff’s counsel impacted the

Study, such as did the Study change at any point prior to publication or was the design and

methodology not in accordance with professional standards. (See Status Conference Tr., pp. 9-10,

GSK’s Exhibit D).

       In addition, in general with respect to any requested discovery, in particular discovery of

non-party witnesses, the federal rules impose a limit on discovery that is not proportional to the

needs of the case when considering the lack of value such evidence may have to the issues in the

case in comparison to the burden responding to such discovery has on the non-party witness. See

Rule 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

                                                 8
       Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 9 of 17



benefit.”); United Therapeutics Corp. v. Watson Labs., 200 F. Supp. 3d 272, 276-277 (D. Mass.

2016) (denying motion to compel non-party witness to produce documents where burden imposed

on non-party witness to produce its confidential documents was greater than the limited value the

documents would have on the movant’s case).

       Here, Dr. Zambelli-Weiner objected to several of the requests for these reasons:

       Request No. 4: All DOCUMENTS concerning any analyses or data relating to Zofran and
       birth defects that were not reported in the Study.

       Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
       documents outside the scope of the Court’s January 18, 2019 Order; and that the
       Request is not proportional to the needs of the case considering the lack of relevance
       such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
       financial arrangements with Plaintiff’s counsel had on the Study and the additional
       time, burden and expense that would be imposed on this non-party witness in having
       to respond to such request.


       Request No. 5: All communications between you or any other employee of TTi, and
       Truven Health Analytics and/or Truven Health MarketScan regarding the Study.

       Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
       documents outside the scope of the Court’s January 18, 2019 Order; and that the
       Request is not proportional to the needs of the case considering the lack of relevance
       such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
       financial arrangements with Plaintiff’s counsel had on the Study and the additional
       time, burden and expense that would be imposed on this non-party witness in having
       to respond to such request.


       Request No. 6: All DOCUMENTS concerning any analyses or data relating to other
       antiemetics and birth defects that were analyzed pursuant to the “Antiemetic Study
       Proposed Protocol.”

       Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
       documents outside the scope of the Court’s January 18, 2019 Order; and that the
       Request is not proportional to the needs of the case considering the lack of relevance
       such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
       financial arrangements with Plaintiff’s counsel had on the Study and the additional
       time, burden and expense that would be imposed on this non-party witness in having
       to respond to such request.

                                               9
Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 10 of 17




Request No. 7: Unredacted copies of all DOCUMENTS produced on January 25, 2019,
bates numbered AZW-1 through AZW-28.

Response:    Dr. Zambelli-Weiner objects to the Request per the Court’s January
18, 2019 Order that prohibited disclosure of research and work that was not related
to ondansetron exposure and risk. Without waiving this objection, Dr. Zambelli-
Weiner notes that unredacted copies of AZW 3-4 were contained in the Kirby
production (Kirby 367-368).


Request No. 9: All COMMUNICATIONS between you and Dr. Russell Kirby, or any
other Study author, regarding the Study.

Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
documents outside the scope of the Court’s January 18, 2019 Order; and that the
Request is not proportional to the needs of the case considering the lack of relevance
such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
financial arrangements with Plaintiff’s counsel had on the Study and the additional
time, burden and expense that would be imposed on this non-party witness in having
to respond to such request.


Request No. 10: All COMMUNICATIONS between you and Dr. Russell Kirby regarding
Zofran and birth defects.

Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
documents outside the scope of the Court’s January 18, 2019 Order; and that the
Request is not proportional to the needs of the case considering the lack of relevance
such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
financial arrangements with Plaintiff’s counsel had on the Study and the additional
time, burden and expense that would be imposed on this non-party witness in having
to respond to such request.


Request No. 11: All COMMUNICATIONS between you and Dr. Russell Kirby regarding
the “Antiemetic Study Proposed Protocol.”

Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
documents outside the scope of the Court’s January 18, 2019 Order; and that the
Request is not proportional to the needs of the case considering the lack of relevance
such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
financial arrangements with Plaintiff’s counsel had on the Study and the additional
time, burden and expense that would be imposed on this non-party witness in having
to respond to such request.

                                      10
      Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 11 of 17




       Request No. 12: All COMMUNICATIONS between you and Dr. Russell Kirby regarding
       the deposition subpoenas in the Zofran birth defects litigation.

       Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
       documents outside the scope of the Court’s January 18, 2019 Order; and that the
       Request is not proportional to the needs of the case considering the lack of relevance
       such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
       financial arrangements with Plaintiff’s counsel had on the Study and the additional
       time, burden and expense that would be imposed on this non-party witness in having
       to respond to such request.


       Dr. Zambelli-Weiner submits that these objections should be upheld.         In particular,

documents concerning communications with Truven (Request 5) and the request for all

communications between her and her co-author Dr. Kirby (Requests 9-12) are not at all

proportional to the needs of the case given the lack of relevance such information would have on

discovering what influence, if any, the PSC had on the Study.            Dr. Zambelli-Weiner’s

communications with Truven, of course, would not reveal anything relevant to whether the PSC

influenced the Study.    Moreover, in seeking these communications GSK relies again on

misrepresenting the fact that the Study’s design changed from medical administration being a

secondary post-hoc analysis to a primary analysis – a claim, as explained above, has been proven

to be unfounded given the testimony of both Dr. Zambelli-Weiner and Dr. Kirby. As for all

communications between Dr. Kirby and Dr. Zambelli-Weiner, both parties were subjected to 7

hours of deposition questioning about the study’s design, the methodologies used, the underlying

data considered, and the published results. Not to mention numerous e-mail communications

between the two have already been produced. There is no reason proportional to the needs of the

case to further burden either of these non-party witnesses with the obligation to search, gather,

review and produce the requested communications.

       In addition, the request to produce analyses and data regarding other antiemetics that Dr.
                                               11
      Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 12 of 17



Zambelli-Weiner has studied (Requests 6-7) seek documents outside the scope of the Court’s

January 18 Order that clearly prohibited discovery of Dr. Zambelli-Weiner’s research on drugs

other than Zofran.

               2.    Requests That Seek Privileged Communications.

       At the beginning and during various stages of Dr. Zambelli-Weiner’s deposition, Plaintiff’s

counsel made it clear that it would object – and in fact did object – to various lines of questioning

that sought to elicit the substance of any communications Dr. Zambelli-Weiner had with Plaintiff’s

counsel to the extent it concerned matters within the scope of her consulting relationship with one

of the Plaintiff’s firms. Dr. Zambelli-Weiner, in the interest of preserving those objections based

on privilege, followed the instruction of her counsel not to answer those questions.

       Similarly, when faced with various document requests that sought the production of written

communications with Plaintiff’s counsel not directly related to the Zofran Study, Dr. Zambelli-

Weiner objected to producing those documents in the interest of preserving Plaintiff’s objection

based on privilege. She responded as follows:

       Request No. 2: All COMMUNICATIONS between you or any other TTi employee and
       Plaintiffs’ counsel regarding Zofran and birth defects.

       Response:     Per the objection made by Plaintiff’s counsel at her deposition, Dr.
       Weiner objects to producing the requested documents on the grounds that such
       communications are privileged communications with a consulting expert witness and
       are not discoverable.

       Without waiving this objection, Dr. Weiner is not aware of any such Communications
       between any other employee of TTi and Plaintiffs’ counsel.


       Request No. 8: All COMMUNICATIONS between you and Robert Jenner, or any other
       Plaintiffs’ counsel, on, or after, November 12, 2018.

       Response:   Per the objection made by Plaintiff’s counsel at her deposition, Dr.
       Zambelli-Weiner objects to producing the requested documents on the grounds that
       such communications are privileged communications with a consulting expert witness
                                                 12
      Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 13 of 17



       and are not discoverable.


       Request No. 13: All retention and/or consulting agreements between TTi and Grant &
       Eisenhofer.

       Response:     Per the objection made by Plaintiff’s counsel at her deposition, Dr.
       Weiner objects to producing the requested documents on the grounds that such
       communications are privileged communications with a consulting expert witness and
       are not discoverable.


       Request No. 14: All invoices and billing records concerning consulting services rendered
       by TTi to Grant & Eisenhofer.

       Response:     Per the objection made by Plaintiff’s counsel at her deposition, Dr.
       Weiner objects to producing the requested documents on the grounds that such
       communications are privileged communications with a consulting expert witness and
       are not discoverable.

       Dr. Zambelli-Weiner again requests that the Court uphold these objections to the extent

they seek the production of privileged communications and documents containing privileged

information.

       Dr. Zambelli-Weiner does point out that while she is objecting to producing

communications with Plaintiff’s counsel in general, including communications regarding Zofran

in general, she did produce to GSK, per its request, all communications with Plaintiff’s counsel

concerning the Zofran Study.

               3.     Requests That Seek Documents Concerning the Peer Review
                      Conducted by the NEJM and Journal of Reproductive Toxicology.

       As established by case law in this federal district and elsewhere, documents concerning the

peer review process conducted by scientific journals are afforded substantial protection from

discovery, particularly communications between the journal and the authors and comments of peer

reviewers. See In re Bextra & Celebrex Mktg. Sales Practices & Prod. Liab. Litig., 249 F.R.D. 8,

13-15 (D. Mass. 2008) (denying motion to compel scientific journal to produce communications
                                               13
      Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 14 of 17



with authors and peer reviewer comments); In re Bextra & Celebrex Mktg. Sales Practices & Prod.

Liab. Litig., 2008 U.S. Dist. LEXIS 21098 *9-10 (N.D. Ill. 2008) (same); see In re NHL Players’

Concussion Injury Litig., 2017 U.S. Dist. LEXIS 63465 (D. Minn. 2017) (despite permitting some

discovery from scientific research facility as to the underlying data used in its research regarding

CTE and head trauma, the Court denied the defendant’s motion to compel the research facility to

produce documents concerning its published peer review articles including peer reviewer

comments and responses); Shoemake v. Eli Lilly & Co., 2015 U.S. Dist. LEXIS 56873, *9

(denying motion to compel production of a peer review comments); In re Yasmin & Yaz

(Drospirenone) Mktg., Sales Practices & Prods. Liab. Litig., 2011 U.S. Dist. LEXIS 132056, *9

(denying motion to compel journal’s peer review comments); see also Solarex Corp. v. Arco Solar,

Inc., 121 F.R.D. 163, 173-174 (denying motion to compel identity of peer reviewer of scientific

journal where balancing test weighed in favor of maintaining confidentiality of the journal’s peer

review process particularly where party’s request for such discovery as a fishing expedition to seek

support for a claim of fraud which up to that point was not substantiated by the evidence).

       Accordingly, for this reason Dr. Zambelli-Weiner objected to requests that sought

communications between her and the NEJM and the Journal of Reproductive Toxicology and

requests that sought peer reviewer comments.

       Request No. 17: All email correspondence and/or other communications between you, any
       other TTi employee, or Study co-author and the New England Journal of Medicine
       concerning the basis for rejection of the study titled “First Trimester Ondansetron Exposure
       and Risk of Structural Birth Defects.”

       Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
       documents outside the scope of the Court’s January 18, 2019 Order; and that the
       Request is not proportional to the needs of the case considering the lack of relevance
       such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
       financial arrangements with Plaintiff’s counsel had on the Study and the additional
       time, burden and expense that would be imposed on this non-party witness in having
       to respond to such request.
                                                14
      Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 15 of 17




       In addition, Dr. Zambelli-Weiner objects to this Request on the grounds that it seeks
       confidential and privileged peer review documents of the New England Journal of
       Medicine.


       Request No. 19: All peer-review comments received concerning the Study.

       Response:     Dr. Zambelli-Weiner objects to the Request on the grounds that it seeks
       documents outside the scope of the Court’s January 18, 2019 Order, as clarified by
       the Court during the conference with the Court on February 1, 2019; and that the
       Request is not proportional to the needs of the case considering the lack of relevance
       such information has to discovering what influence, if any, Dr. Zambelli-Weiner’s
       financial arrangements with Plaintiff’s counsel had on the Study and the additional
       time, burden and expense that would be imposed on this non-party witness in having
       to respond to such request.

       In addition, Dr. Zambelli-Weiner objects to this Request on the grounds that it seeks
       confidential and privileged peer review documents of the Journal of Reproductive
       Toxicology.

       Based on the precedent set by the Court in In Re Bextra, supra, and the other cited cases,

Dr. Zambelli-Weiner requests that the Court uphold these objections particularly considering that

the need for such information is greatly outweighed in this case by the interests of preserving the

confidentiality of the peer review process and protecting against the well-founded and well-

reasoned concerns acknowledged by the courts in invading that process.



                                      III. CONCLUSION

       After its claims of research fraud and influence by the PSC on the Zofran Study were

proven to be completely unfounded given the sworn deposition testimony of Dr. Zambelli-Weiner

and Dr. Kirby and the documents they have produced to date, GSK is attempting to further use and

abuse the non-party discovery process to engage in a witch hunt to seek support for these

unsubstantiated and disproven claims. In fact, perhaps most revealing of GSK’s tactic to abuse

the opportunity granted by this Court to engage in reasonable discovery of the Zofran Study were
                                                15
      Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 16 of 17



comments by GSK’s counsel during the first day of Dr. Zambelli-Weiner’s deposition where

counsel reveled the true reason for wanting to depose Dr. Zambelli-Weiner – not to discover what

influence the PSC may have had with respect to the Study, but to simply find a way to undermine

the Study whether the PSC had any influence on it or not (see Zambelli-Weiner Depo., pp. 234:9-

237:1, Pl’s Exhibit 5). This was the very concern this Court had expressed in granting the

deposition in the first place. Moreover, if not previously the case, certainly at this point the

discovery directed at Dr. Zambelli-Weiner – and the other non-party witnesses for that matter –

has turned from an effort to discover what influence, if any, the PSC may have had on the Zofran

Study to an effort to attempt to unduly harass and intimidate a scientific researcher conducting

important research of one of its pharmaceutical drugs. Dr. Zambelli-Weiner, who finds herself in

the middle of this abuse of discovery, respectfully requests that the Court prohibit GSK from

continuing down this path any further.



                                            Respectfully Submitted,

                                            DAVIS, AGNOR, RAPAPORT & SKALNY, LLC


                                            /s/ Eric W. Gunderson
                                            Eric W. Gunderson [Pro Hac Vice]
                                            10211 Wincopin Circle, Suite 600
                                            Columbia, Maryland 21044
                                            410-995-5800 / 410-309-6161 Fax
                                            E-mail: egunderson@darslaw.com
                                            Counsel for Non-Party April Zambelli-Weiner




                                              16
      Case 1:15-md-02657-FDS Document 1419 Filed 03/22/19 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 22nd day of March, 2019, this document was filed

through the Court’s CM/ECF system and will be sent electronically to the registered participants

identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated

on the NEF as non-registered participants on February 6, 2019.



                                              /s/ Eric W. Gunderson
                                              Eric W. Gunderson




                                                17
